DETAILED ACTION
The Amendment filed 09/19/22 has been entered.  Claims 1-15 and 17-21 are currently pending, with claim 16 being cancelled and claim 21 being newly added.  In light of the amendments, claims 7-12 are allowable while all other claims 1-6, 13-15 and 17-21 remain rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Mougin
Claim(s) 1-3, 5-6, 13-15, 17-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mougin (U.S. Patent No. 2,662,617) (cited by Applicant).  Mougin is directed to a self-adjusting wheel brake.  See Abstract.  Note: this is an “X” reference in the cited ISA Written Opinion. 
Claim 1: Mougin discloses a multi-wheel braking system [Figs. 1-3, 6, 7] for a vehicle comprising: a hydraulic fluid source adapted to control supply of hydraulic fluid responsive to a braking input; and a dual slack adjuster having an inlet port (10) to receive the hydraulic fluid from the hydraulic fluid source, a first outlet port (port in 3 adjacent 6) to selectively pass the hydraulic fluid to control braking of a first wheel of the vehicle, and a second outlet port (port in other 3 adjacent 6) to selectively pass the hydraulic fluid to control braking of a second wheel of the vehicle, the dual slack adjuster including: a base enclosure (1, 2) defining an internal chamber (chambers inside 1, 2) that extends along a longitudinal axis of the base enclosure, an inlet channel (channels in 1 perpendicular to 10) that extends from the inlet port along a transverse axis of the base enclosure perpendicular to the longitudinal axis, at least one first backflow channel (channels at/near the through-hole of 2 where 4 is located) that extends from the inlet channel in a first direction of the longitudinal axis, and at least one second backflow channel (channels at/near the through-hole of 2 where 4 is located, on other side) that extends from the inlet channel in a second direction of the longitudinal axis opposite the first direction, a first sensing piston assembly (4 on one side) associated with the first outlet port and a second sensing piston assembly (4 on other side) associated with the second outlet port, and a first floating piston assembly (3 on one side) associated with the first outlet port and a second floating piston assembly (3 on other side) associated with the second outlet port, wherein the internal chamber includes a first chamber portion (K and chambers within 2 on one side) associated with the first outlet port, a second chamber portion (K and chambers within 2 on other side) associated with the second outlet port, and a center chamber portion (chamber inside 1) that intersects the inlet channel and intervenes between the first and second chamber portions, wherein the first chamber portion accommodates the first floating piston assembly and the second chamber portion accommodates the second floating piston assembly such that each of the first and second floating piston assemblies is movable to each of a first position and a second position within the first and second chamber portions, respectively, wherein in the first position of the first floating piston assembly the first sensing piston assembly is entirely in the first chamber portion (when 4 is dislodged from 1) and in the second position of the first floating piston assembly the first sensing piston assembly is partly in the center chamber portion (when 4 is seated on 1, on the other side), wherein in the first position of the second floating piston assembly the second sensing piston assembly is entirely in the second chamber portion (when 4 is dislodged from 1, on the other side) and in the second position of the second floating piston assembly the second sensing piston assembly is partly in the center chamber portion (when 4 is seated on 1), and wherein each of the at least one first backflow channel and each of the at least one second backflow channel remain in a same position when the first and second floating piston assemblies are respectively in each of the first and second positions.  See Figs. 1-3, 6-7. 
Claim 2: Mougin discloses that the at least one first backflow channel includes one first backflow channel (larger-radius channel within 2 but near/adjacent 1 and that 4 passes through) at a first side of the longitudinal axis closer to the inlet port and another first backflow channel (smaller-radius channel within 2 but near/adjacent 1 and that 4 passes through) at a second side of the longitudinal axis farther from the inlet port, and wherein the at least second backflow channel includes one second backflow channel (larger-radius channel within 2 but near/adjacent 1 and that 4 passes through, on the other side) at the first side of the longitudinal axis closer to the inlet port and another second backflow channel (smaller-radius channel within 2 but near/adjacent 1 and that 4 passes through, on the other side) at the second side of the longitudinal axis farther from the inlet port.  See Fig. 7. 
Claim 3: Mougin discloses that the base enclosure includes: a first end cap (7 on one side) having the first outlet port, a second end cap (7 on the other side) having the second outlet port, and a central base (2) threadedly receiving each of the first end cap and the second end cap and having the inlet port, the inlet channel, the at least one first backflow channel, and the at least one second backflow channel.  See Fig. 7. 
Claim 5: Mougin discloses a first flow path for the hydraulic fluid is directly from the first chamber portion through the first sensing piston assembly, then through the first floating piston assembly to the first outlet port, and wherein a second flow path for the hydraulic fluid is directly from the second chamber portion through the second sensing piston assembly, then through the second floating piston assembly to the second outlet port.  See Fig. 7. 
Claim 6: Mougin discloses that a first piston of the first floating piston assembly extends to more than half of a first length of a first cage of the first sensing piston assembly, and wherein a second piston of the second floating piston assembly extends to more than half of a second length a second cage of the second sensing piston assembly.  See Fig. 7 (for this claim, the pistons are switched – floating piston 4 extends into a cage of sensing piston 3, while still meeting claim 1 limitations). 
Claim 13: see claims 1 and 2 above.  “Channels” defined by housing 2 and piston 4 that passes through it. 
Claim 14: Mougin discloses that in the first position each of the floating piston assemblies abut respective endwalls of the first and second chamber portions.  See Fig. 7. 
Claim 15: see claim 1 above. 
Claim 17: Mougin discloses that each of the channels remains in a same position relative to the base enclosure when the first and second floating piston assemblies move to and from the first position.  See Fig. 7. 
Claim 18: see claim 6 above. 
Claim 20: see claim 3 above. 
Claim 21: Mougin discloses that each of the channels remains in a same position relative to the base enclosure and the inlet channel at all times.  See Fig. 7. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Mougin in view of Butler
Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mougin in view of Butler et al. (U.S. Patent No. 5,685,399).  Butler is directed to a hydraulic brake slack adjuster.  See Abstract. 
Claim 4: Mougin is relied upon as in claim 1 above but does not disclose any springs acting directly on the pistons within the slack adjuster.  Butler discloses a slack adjuster [see Figure] with an inlet port (26) with a pair of inlet and backflow channels that lead to outlet ports (22) inside a base enclosure (18), wherein multiple springs (34, 41) bias various sensing and floating pistons (24, 28, 43) toward the outlet ports (22).  See Figure.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include springs in the Mougin slack adjuster because these biasing elements alter the movement of the pistons within the slack adjuster, hence providing a desired feel/operation of the brake system.  The use of springs within a slack adjuster or master cylinder of a brake device is very well-known and commonly employed in the art. 
Claim 19: see claim 4 above. 

Allowable Subject Matter
Claims 7-12 are allowed.

Response to Arguments
Applicant's arguments filed 09/19/22 have been fully considered but they are not persuasive.
Applicant makes the conclusory argument that the newly added limitations to independent claims 1 and 13 make it “apparent” that the amended claim language reads over the Mougin reference.  See Remarks, page 12.  In response, and as stated during the 09/14/22 Applicant-Initiated Interview, the “backflow channel” limitation is very broadly recited.  All that is required is that it is a channel that follows the inlet channel along the same axis, and now needs to be fixed relative to the housing during some/all positions of the piston assemblies.  As discussed in the Interview, the Mougin housing/base enclosure (2) itself defines multiple “channels” at a location proximate the body (1).  See Fig. 7.  These distinct channels vary in diameter as it proceeds along its flow path around pistons (4), but since they are defined by the base enclosure itself, they “remain in the same position relative to the base enclosure.”  See Fig. 7.  These “channels” flow in the same direction as the axis defined by the inlet channel in the body (1).  Thus, the limitations recited in independent claims 1 and 13, and further recited in dependent claims 17 and 21, are properly disclosed.  
The argument pertaining to independent claim 7 is moot since that claim is allowed. 
For the foregoing reasons, claims 1-6, 13-15 and 17-21 remain rejected as detailed above. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        September 23, 2022